
	
		III
		112th CONGRESS
		2d Session
		S. RES. 601
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2012
			Mr. Schumer submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending the people of Albania on the
		  100th anniversary of the declaration of their independence from the Turkish
		  Ottoman Empire on November 28, 1912, and commending Albanians in Albania and
		  Kosova for protecting and saving the lives of all Jews who either lived in
		  Albania or sought asylum there during the Holocaust.
	
	
		Whereas, in 1934, the United States Ambassador to Albania
			 Herman Bernstein wrote that there is no trace of any discrimination
			 against Jews in Albania, because Albania happens to be one of the rare lands in
			 Europe today where religious prejudice and hate do not exist, even though
			 Albanians themselves are divided into three faiths;
		Whereas, in 1938, approximately 300 Albanian Jews lived in
			 the Republic of Albania, and more than 1,900 escaped to Albania from
			 Nazi-occupied Western Europe and the former Yugoslavia during World War
			 II;
		Whereas Albanians in Albania and Kosova, based on their
			 unique history of religious tolerance, considered it a matter of national pride
			 and tradition to help Jews during the Holocaust, and due to the actions of many
			 individual Albanians, the entire native and refugee Jewish community in Albania
			 during World War II survived the Holocaust;
		Whereas Albanians sheltered and protected Jews in Albania
			 and in Kosova, even at the risk of Albanian lives, beginning with the invasion
			 and occupation of Albania by Italian fascists led by Benito Mussolini in
			 1939;
		Whereas, after Nazi Germany occupied Albania in 1943 and
			 the Gestapo ordered Jewish refugees in the Albanian capital of Tirana to
			 register, Albanian leaders refused to provide a list of Jews living in Albania,
			 and Albanian clerks issued false identity papers to protect all Jews in the
			 country;
		Whereas, in June 1990, Jewish-American Congressman Tom
			 Lantos and former Albanian-American Congressman Joe DioGuardi were the first
			 United States officials to enter Albania in 50 years and received from the
			 Communist Party leader and Albanian President Ramiz Alia a thick file from the
			 archives containing hundreds of news clippings and personal letters sent by
			 Jews to their Albanian rescuers after World War II, but that the Communist
			 government prevented from being delivered for 45 years;
		Whereas Congressman Joe DioGuardi, upon returning to the
			 United States in June 1990, sent the file for authentication to Elli Streit in
			 Tel Aviv for delivery to appropriate officials at Yad Vashem, the Holocaust
			 Martyrs’ and Heroes’ Remembrance Authority, in Jerusalem;
		Whereas Josef Jakoel and his eldest daughter, Felicita,
			 both Albanian Jews, led the emigration of almost all Albanian Jews to Israel in
			 1991 as the Communist regime was collapsing;
		Whereas Yad Vashem has designated 69 Albanians as
			 Righteous Persons and Albania as one of the Righteous
			 among the Nations;
		Whereas, based on the information authenticated by Yad
			 Vashem, Jewish-American author and philanthropist Harvey Sarner published
			 Rescue in Albania in 1997 to call international attention to the
			 unique role of the Albanian people in saving Jews from the Holocaust;
		Whereas, in October 1997, the Albanian American Civic
			 League and the Albanian American Foundation began the distribution of 10,000
			 copies of Rescue in Albania, with forewords by Congressmen Tom
			 Lantos and Benjamin Gilman, to bring to the attention of the Jewish people and
			 their leaders the plight of Albanians in Kosova living under a brutal
			 occupation at the hands of Serbian dictator Slobodan Milosevic, in order to
			 forestall another genocide in Kosova;
		Whereas, in a statement at the Salute to Albanian
			 Tolerance, Resistance, and Hope: Remembering Besa and the Holocaust
			 held by the Albanian American Civic League and the Albanian American Foundation
			 in 2005 on the occasion of the 60th anniversary of the liberation of the Nazi
			 death camps, Dr. Mordechai Paldiel, then Director for the Righteous at Yad
			 Vashem, commemorated the heroism of Albanians as the only ones among
			 rescuers in other countries who not only went out of their way to save Jews,
			 but vied and competed with each other for the privilege of being a rescuer,
			 thanks to besa, the code of honor that requires an Albanian to save the
			 life of anyone seeking refuge, even if it means sacrificing one’s own
			 life;
		Whereas, in 2006, Shirley Cloyes DioGuardi, Balkan Affairs
			 Adviser to the Albanian American Civic League and Executive Director of the
			 Albanian American Foundation, published Jewish Survival in Albania &
			 the Ethics of Besa in the journal of the American Jewish
			 Congress to document the saving role of Albanians and how that role was
			 revealed, in spite of the Communist effort to suppress it;
		Whereas, on December 2, 2008, Arslan Rezniqi and his son,
			 Mustafa, were the first Kosovar Albanians recognized by Yad Vashem’s
			 Righteous among Nations Department, for leading 400 Jewish
			 families from Decan, Kosova, into safety in Albania;
		Whereas Arif Alickaj, the Secretary of the Municipality of
			 Decan, risked his job and his life helping the Rezniqis rescue Jews in
			 Nazi-occupied Kosova by issuing false identity papers to ensure their safe
			 passage to Albania and who, like so many Albanians from Kosova and Albania,
			 died before Jewish survivors could validate his role at Yad Vashem;
		Whereas Shirley Cloyes DioGuardi addressed the 2010
			 International Oral History Association Conference in Prague, and brought Leka
			 Rezniqi, the grandson of Mustafa Rezniqi, to join her in revealing the
			 underground railroad between Albanians in Kosova and Albania
			 that was essential to the rescue of Jews; and
		Whereas Albania is the only nation in Europe that had more
			 Jewish residents after World War II than before World War II: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)commends the
			 people of Albania and Kosova for protecting and saving the lives of Jews who
			 either lived in Albania or sought asylum there during the Holocaust;
			(2)commends Yad
			 Vashem, the Holocaust Martyrs’ and Heroes’ Remembrance Authority, in Israel for
			 recognizing Albanians, who took action at great risk to themselves to protect
			 Jews during the Holocaust, for their humanity, courage, and heroism;
			(3)reaffirms, on the
			 100th anniversary of Albania’s declaration of independence in 1912, its support
			 for close ties between the United States and Albania and between the United
			 States and Kosova, which declared its independence in 2008; and
			(4)commends the
			 officers, boards of directors, and members of the Albanian American Civic
			 League and the Albanian American Foundation for their unstinting work, since
			 1989, to bring the plight of the Albanian people and the unique historic
			 connection between Albanians and Jews to international attention.
			
